Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The evidence shows that the accused deposited two checks in the “pot” in a poker game. The cheeks were not paid. He was charged with two violations of Article 134, Uniform Code of Military Justice, 10 USC § 934, in that he failed to maintain sufficient funds for payment of the checks on presentment.
For the reasons set out in our opinion in United States v Lenton, 8 USC MA 690, 25 CMR 194, decided this date, the decision of the board of review as to Charge IV and its specifications is reversed. The findings of guilty are set aside and Charge IV and its specifications are dismissed. The record of trial is returned to The Judge Advocate General of the Air Force for submission to the board of review for redetermination of the sentence upon the basis of the remaining findings of guilty.
Judge FERGUSON concurs.